Citation Nr: 0941202	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected type II diabetes 
mellitus.

3.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1969, including combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in 
September 2009.  A transcript of this hearing has been 
associated with the claims file.

The issues of entitlement to service connection for 
hypertension and an increased disability rating for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The Veteran has tinnitus that is related to his military 
service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

The Veteran contends that he has tinnitus (ringing in his 
ears) that is related to exposure to noise in service 
including exposure to gun fire, grenades and mines.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

In evaluating the Veteran's claim, VA is required to give due 
consideration to all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).  Lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed.Cir. 2009) citing Buchanan v. Nicholson, supra, and 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

VA treatment records show the Veteran has only been treated 
once for complaints of tinnitus.  In October 2005, the 
Veteran underwent an audiological assessment at the 
Chillicothe VA Medical Center Audiology Clinic.  At this 
assessment, the Veteran reported constant ringing in both 
ears for many years.  He stated that this may have started 
following exposure to weapons while he was in Vietnam.  He 
reported serving in the U.S. Marines as a rifleman with a 
tour of duty in Vietnam.  He was wounded twice by shrapnel to 
the nose, knees and arm.  He also described some history of 
occupational noise exposure around farm equipment for about 
20 years.  He currently worked for a township driving a truck 
and running a grader.  

The Veteran underwent VA audio examination in May 2006.  The 
Veteran reported noise exposure to missiles, rifle fire, hand 
grenades and booby traps while in the military.  He denied 
any significant occupational noise exposure stating that he 
never worked in an environment in which hearing protection 
was required.  He reported currently working driving trucks 
and tractors taking care of roads for a township and 
previously having worked on farms but the tractors he used 
were insulated.  He denied any recreational noise exposure.  
The Veteran denied having tinnitus.  He circled "No" on a 
questionnaire to having any noises in his ears and, when 
specifically asked, he reported "No" he does not have 
noises in his ears.

At his hearing before the Board in September 2008, the 
Veteran testified that he experiences a slight ringing in his 
ears that is constant.  He stated that, in service, he was a 
rifleman and he carried a radio, and he was exposed to a lot 
of gun fire as well as noise from grenades and trip mines.  
He also related that, as a radioman, he had to wear a headset 
constantly.  He further testified that he has had this 
ringing in his ears on a consistent basis ever since he was 
in Vietnam.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; i.e., 
that he was exposed to loud noise in service and that he has 
had tinnitus since service.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (finding the Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Further, the Veteran's written statements regarding his in-
service noise exposure are credible and consistent with the 
circumstances of such service.  See Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  In view of the foregoing, the 
Board concludes that there is ample evidence in the record on 
appeal to show that the Veteran sustained acoustic trauma 
during active service. 
 
After carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds 
that the Veteran's current tinnitus cannot be reasonably 
disassociated from his in-service exposure to loud noises. 
There is no opposing medical opinion of record that the 
Veteran's tinnitus is related to nonservice noise exposure.  
Furthermore, the Board notes that the RO granted the Veteran 
service connection for bilateral hearing loss based on the 
same claim of noise exposure in the July 2006 rating 
decision.  The fact that the Veteran has been granted 
compensation for a service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because 'an associated hearing loss is usually 
present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.   
 
Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has tinnitus that was incurred during his 
active military service as a result of exposure to loud 
noises.  Accordingly, service connection for tinnitus is 
warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303. 

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that remand of the Veteran's claims for 
service connection for hypertension and for an increased 
disability rating for service-connected bilateral hearing 
loss is warranted for additional development.

Service Connection for Hypertension

The Veteran claims that his hypertension is secondary to his 
service-connected type II diabetes mellitus.  Service 
connection on a secondary basis may be granted under one of 
two conditions.  The first is when the disorder is 
proximately due to or the result of a disorder of service 
origin.  The second is when a service-connected disability 
aggravates a nonservice-connected disability.  

The Board notes that the Veteran underwent a VA examination 
in December 2006.  Although finding that the Veteran had 
hypertension, the examiner stated it is probably not likely 
due to type II diabetes mellitus.  However, the VA examiner 
questioned whether the Veteran had type II diabetes mellitus.  
The Board notes that an actual diagnosis of type II diabetes 
mellitus is not seen in the VA treatment records until July 
2007.  Thus, the VA examiner's opinion may have been based 
upon a lack of an actual diagnosis of type II diabetes 
mellitus.  Furthermore, the Board notes that the examiner's 
opinion only addresses causation and not aggravation.  For 
these reasons, the Board finds that a new VA examination is 
in order to obtain an opinion as to whether the Veteran's 
hypertension is proximately due to, the result of or 
aggravated by his service-connected type II diabetes 
mellitus.

The Board notes that, at his hearing before the undersigned 
in September 2009, the Veteran conceded that he did not have 
elevated blood pressure in service and was never told to 
watch his blood pressure while he was on active duty.  
Furthemore, he testified that he was not diagnosed to have 
hypertension until approximately six years ago.  Thus, VA is 
not obligated to obtain an opinion as to whether there is a 
direct etiology between the Veteran's current hypertension 
and his active military service.  See Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009) (Claims which have no support 
in the record need not be considered by the Board, however, 
as the Board is not obligated to consider "all possible" 
substantive theories of recovery.  Where a fully developed 
record is presented to the Board with no evidentiary support 
for a particular theory of recovery, there is no reason for 
the Board to address or consider such a theory.).

Increased Rating for Bilateral Hearing Loss

At the hearing held in September 2009, the Veteran testified 
that it was his belief that his hearing loss had worsened 
since he was last examined by VA in May 2006.  He stated 
that, since May 2006, he has not received a similar 
examination by VA.  Thus, the Board finds that remand is 
necessary to obtain a contemporaneous VA examination to 
determine the current severity of the Veteran's bilateral 
hearing loss.

The Board also notes that the Veteran testified he received 
treatment at Miracle Ear.  It is unclear from his testimony, 
however, as to when that treatment occurred, i.e., prior to 
or after the May 2006 VA audio examination.  Thus, on remand, 
the Veteran should be contacted and asked to submit a release 
form for VA to obtain any and all treatment records from 
Miracle Ear.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
complete a release form authorizing VA to 
obtain the treatment records from the Miracle 
Ear office that treated him for his bilateral 
hearing loss.  The Veteran should be advised 
that, in lieu of submitting a completed 
release form, he can submit these private 
medical treatment records to VA himself.  If 
the Veteran provides a completed release 
form, then the medical records identified 
should be requested.  All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.  
The Veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

2.  After all additional available evidence 
has been obtained, schedule the Veteran for 
the following VA examinations.  The claims 
file must be provided to and reviewed by each 
examiner, who must indicate in his/her report 
that said review has been accomplished.

Hypertension - All necessary diagnostic tests 
and studies should be accomplished.  After 
reviewing the claims file and examining the 
Veteran, the examiner should render an opinion 
as to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) that 
the Veteran's current hypertension is 
proximately due to or the result of his 
service-connected type II diabetes mellitus.  
Alternatively, the examiner should render an 
opinion as to whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that the Veteran's current 
hypertension is aggravated by his service-
connected type II diabetes mellitus.  A 
complete rationale should be given for all 
conclusions and opinions expressed in a legible 
report.  

Audio - The examination should be conducted 
by a VA audiologist for the purpose of 
ascertaining the current severity of the 
Veteran's service-connected bilateral hearing 
loss.  The examiner should perform a complete 
audiological evaluation. The examiner should 
elicit information as to the effect the 
Veteran's hearing loss has on his activities 
of daily living, including work and social 
activities. If speech discrimination testing 
is inappropriate, the examiner should 
indicate the reason for which such was not 
performed. 

3.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


